UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04984 AMERICAN BEACON FUNDS (Exact name of registrant as specified in charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Address of principal executive offices) - (Zip code) Gene L. Needles , Jr., President 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Name and address of agent for service) Registrant's telephone number, including area code (817) 391-6100 Date of fiscal year end: Date of reporting period: July 1, 2012 - June 30, 2013 Item 1: Proxy Voting Record Fund Name: American Beacon Balanced Fund ACE LIMITED Ticker Security ID: Meeting Date Meeting Status ACE CUSIP H0023R105 05/16/2013 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1.1 Election of Directors Managem FOR FOR For (Majority Voting) 1.2 Election of Directors Managem FOR FOR For (Majority Voting) 1.3 Election of Directors Managem FOR FOR For (Majority Voting) 1.4 Election of Directors Managem FOR FOR For (Majority Voting) 2 Declassify Board Managem FOR FOR For 3.1 Approve Financial Managem FOR FOR For Statements, Allocation of Income, and Discharge Directors 3.2 Approve Financial Managem FOR FOR For Statements, Allocation of Income, and Discharge Directors 3.3 Receive Consolidated Managem FOR FOR For Financial Statements 4 Approve Allocation of Managem FOR FOR For Dividends on Shares Held By Company 5 Approve Financial Managem FOR FOR For Statements, Allocation of Income, and Discharge Directors 6.1 Ratify Appointment of Managem FOR FOR For Independent Auditors 6.2 Ratify Appointment of Managem FOR FOR For Independent Auditors 6.3 Ratify Appointment of Managem FOR FOR For Independent Auditors 7 Amend Stock Managem FOR FOR For Compensation Plan 8 Miscellaneous Corporate Managem FOR FOR For Actions 9 14A Executive Managem FOR FOR For Compensation ACTIVISION BLIZZARD, INC.
